Citation Nr: 0518764	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  94-46 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an initial compensable evaluation for the 
service-connected residuals of a fracture at the base of the 
right fifth metatarsal.  



REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from February 1974 to 
June 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1992 rating decision by which the RO granted 
service connection for residuals of a fracture at the base of 
the right fifth metatarsal.  The veteran is contesting the 
initial noncompensable evaluation.  

The Board remanded this matter to the RO on three occasions, 
the last of which was in September 2003.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO in August 1996.  


FINDING OF FACT

The veteran currently is not shown to suffer from any 
discernible residuals of the service-connected fracture at 
the base of the right fifth metatarsal bone.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected residuals of the fracture at the base 
of the right fifth metatarsal have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.31, 
4.71a including Diagnostic Code 5283 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and her 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on her behalf, 
including presenting testimony at a personal hearing before a 
the undersigned.  

Further, by August 1994 statement of the case; October 1994, 
October 1999, February 2003, and March 2005 supplemental 
statements of the case; and June and December 2004 letters, 
she and her representative have been notified of the evidence 
needed to establish the benefit sought, and she has been 
advised via the letters and February 2003 and March 2005 
supplemental statements of the case regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was also afforded several VA orthopedic examinations 
in furtherance of her claim.  

Consequently, the Board concludes that VA's statutory duties 
to provide notice and assistance to the veteran have been 
satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on Factual Background with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on Factual 
Background with no benefit flowing to the veteran should be 
avoided).  

Factual Background has satisfied, as far as practicably 
possible, the notice, assistance, and other requirements of 
Factual Background, and any further action would only serve 
to burden Factual Background with no foreseeable benefits 
flowing to the veteran.  Id.; Soyini, supra.  


Factual Background 

By a November 1992 rating decision, the RO granted service 
connection for residuals of a fracture at the base of the 
right fifth metatarsal and assigned a noncompensable 
evaluation.  The veteran expressed disagreement with the 
initial rating assigned.  

On January 1995 VA orthopedic examination, the veteran 
complained of having pain in both feet when walking, right 
knee pain and low back pain.  Objectively, the feet were of 
normal appearance with the exception of high arches.  

Her right foot plantar flexion was to 40 degrees, and right 
foot dorsiflexion was to 10 degrees.  These were consistent 
with left foot ranges of motion.  The veteran's gait was 
noted to be normal.  The examiner diagnosed a history of a 
right fifth metatarsal fracture with residuals.  No arthritis 
was found.  

At her August 1996 hearing, the veteran testified that she 
used orthotics.  Without orthotics, she indicated that she 
could stand only approximately 45 minutes.  After that, she 
began to experience pain.  She further stated that she felt 
pain in the arches of both feet.  

She also explained that she used orthotics with both feet 
because, according to her, she placed greater pressure on the 
left foot due to her right foot disability.  She testified 
that she did not experience foot pain when using orthotics or 
wearing certain types of expensive athletic shoes.  

On a September 1997 VA orthopedic examination, complaints 
included those of burning, aching, pain, swelling and 
stiffness of the right foot, particularly over the fifth 
metatarsal area.  

Objectively, the veteran "perhaps" had slight prominence of 
the base of the fifth metatarsus as compared to the base of 
the left fifth metatarsus.  Her ankle range of motion was 
equal and normal.  There was no swelling involving the right 
ankle or foot.  

The veteran complained of tenderness of the right foot, but 
there were no objective signs of redness, warmth or swelling.  
The arches of the feet were well preserved.  

The X-ray studies of the feet conducted in that month 
revealed no abnormalities or deformities.  There was no 
deformity involving the right fifth metatarsal.  There was no 
evidence of nonunion, off setting or other underlying changes 
involving the joints.  According to the examiner, these X-ray 
studies were similar to X-ray studies of the feet conducted 
in 1993.  

On a December 2002 VA orthopedic examination, the veteran 
complained of having occasional right foot swelling.  
Objectively, the right fifth metatarsal at the styloid 
process was more prominent than the left fifth metatarsal at 
the styloid process.  

There was tenderness involving the right cuboid metatarsal 
joint.  There was no swelling.  Flexibility of the feet was 
equal, bilaterally.  There were high insteps, bilaterally, 
with compatible cavus deformities.  

Her right plantar flexion was from 0 to 50 degrees and left 
plantar flexion was from 0 to 60 degrees.  The veteran had 
full inversion and eversion, bilaterally.  Sensation of the 
feet was within normal limits.  

There were no callosities of the feet or evidence to support 
any structural abnormalities.  The radiologic evidence 
revealed some loss of joint space in the right cuboid and 
styloid process area of the fifth metatarsal.  

There were no degenerative changes involving the 
talonavicular joint or significant degenerative changes 
involving the hind, mid or forefoot.

The examiner noted no reduced or excessive excursion, 
decreased strength, decreased endurance or decreased speed.  
There was no outward deformity of the right foot.  There was 
no weakened movement that would suggest additional functional 
loss.  The examiner indicated that there was some loss of 
right ankle range of motion but the etiology of such 
reduction in range of motion was unclear.  

At worst, according to the examiner, radiographs supported 
the early beginnings of some degenerative changes involving 
the joint formed by the cuboid and styloid process of the 
fifth metatarsal.  This suggested the early beginnings of 
traumatic arthritis.  

On November 2004 VA orthopedic examination, the veteran had 
bilateral foot pain that was more prominent on the left.  She 
had a significantly elevated arches that created a cavus 
deformities.  She had bilateral claw deformities involving 
her toes.  

The right fifth metatarsus, at its base, was noted to be 
prominent but nontender.  There was no gross motion or 
surrounding swelling.  The passive range of motion of the 
metatarsophalangeal joints revealed no motion, and there was 
no motion of the interphalangeal joints of the toes.  

The left foot revealed similar findings except that there was 
absolutely no motion of the metatarsophalangeal joints or 
motion of the interphalangeal joints of the toes.  The skin 
of both feet and lower extremities was cool erythematous.  

Right and left ankle range of motion was equal.  Radiologic 
evidence germane to the right foot revealed no significant 
deformity but did reveal significant osteopenia.  

The examiner stated that the veteran was status post fracture 
of the base of the fifth metatarsal.  This fracture had 
healed without any significant sequelae, and there was no 
evidence traumatic arthritis.  

The examiner explained that the veteran presented with an 
interesting picture of dry eyes, dry mouth, firmness and 
stiffness of the lower extremities, significant erythema and 
significant shining of the skin.  She had what appeared to be 
Raynaud's phenomenon.  Her clinical picture was of 
scleroderma, a connective tissue disease.  

In an addendum to the November 2004 VA orthopedic 
examination, the examiner indicated that there was no 
evidence to suggest any residual as a result of an October 
1974 fracture of the base of the right fifth metatarsus.  
There was no radiographic evidence of any right foot 
abnormality resulting from the in-service fracture.  There 
was no deformity.  

The veteran's complaints, rather, were the result of an 
unrelated condition, namely, osteopenia.  All functional loss 
suffered by the veteran, according to the examiner, resulted 
from her osteopenia and not the 1974 in-service fracture.  


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's service-connected residuals of a fracture at 
the base of the right fifth metatarsal have been rated no 
percent disabling by the RO under the provisions of 
Diagnostic Code 5283.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5283, moderate malunion or nonunion of 
the tarsal or metatarsal bones warrants a 10 percent 
disability evaluation.  A 20 percent disability evaluation is 
warranted for moderately severe disability and a 30 percent 
rating is warranted for severe disability.  Id.  

No malunion or nonunion of the tarsal or metatarsal bones has 
been shown.  Indeed, the veteran has no current residuals 
resulting from the October 1974 in-service fracture.  

As such, a 10 percent evaluation under Diagnostic Code 5283.  
Id.  A noncompensable evaluation therefore remains.  Id.; see 
also 38 C.F.R. § 4.31 (where the schedule does not provide 
for a noncompensable evaluation for a Diagnostic Code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met).  

Potentially applicable is Diagnostic Code 5284 pertaining 
generally to foot injuries.  38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5284, moderate foot injuries will be rated 10 
percent disabling; a moderately severe foot injury will be 
rated at 20 percent; and a severe foot injury warrants a 30 
percent rating.  Id.  

The veteran has been awarded service connection for residuals 
of a fracture at the base of the right fifth metatarsus.  The 
evidence, however, reveals that she is status post fracture 
at the base of the right fifth metatarsal and has no 
significant or indeed discernible residuals.  

In the absence of residuals, her service-connected disability 
cannot be characterized as moderate, and a 10 percent 
evaluation cannot be granted under Diagnostic Code 5284.  Id.  

The Board acknowledges that the December 2002 examiner stated 
that, at worst, radiographs supported the early beginnings of 
some degenerative changes involving the joint formed by the 
cuboid and styloid process of the fifth metatarsus.  

This suggested the early beginnings of traumatic arthritis.  
Traumatic arthritis, however, has no been definitively 
diagnosed.  In any event, this does not represent a moderate 
foot injury.  Thus, a 10 percent evaluation under Diagnostic 
Code 5284 is not warranted under even this scenario.  
38 C.F.R. § 4.71a.  

The Board notes that the veteran does suffer from foot pain 
and other symptoms, but there have been attributed to 
unrelated osteopenia, a connective tissue disorder.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2004) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Where a diagnostic code is not predicated 
on a limited range of motion alone, such as with Diagnostic 
Code 5283, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The Board notes that the veteran's right fifth metatarsal 
disability, to the extent that it exists, does not appear to 
have varied markedly during the course of the appellate 
period, and a staged rating, therefore, is not for 
application.  See Fenderson, supra.  



ORDER

An increased rating for the service-connected residuals of 
the fracture at the base of the right fifth metatarsal is 
denied.  



	                        
____________________________________________
	STEPHEN L. WILLIAMS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


